DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being unclear, thus indefinite. Lines 7-8 of claim 1 recites
“adding the second base station based on the second base station being identified as being added”.  Examiner is unclear how the second base station can be added if the second base station has already been added. Similar issue occurs in claim 13.

	Claim 2 is rejected for being unclear, thus indefinite. Lines 3, 4, and 6 of claim 2 recites “or more”. Similar issues occur in claim 14.


	 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP R3-131711 (herein after 3GPP).

Regarding claim 1, 3GPP teaches a method of a first base station in a communication system, the method comprising:
 determining an addition mode (page 2 Fig 1 “SCell Addition Decision”) configured to add a second base station for a dual connectivity operation (page 1 
 identifying whether to add the second base station based on the addition mode (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”);
 and performing a procedure of adding the second base station based on the second base station being identified as being added (Page 2 Fig 1 “2. SCell Addition Request -9. Synchronize to new cell”).
 wherein the addition mode indicates one of a combination of at least one of a blind addition, a traffic criterion addition and a measurement report criterion addition (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Loehr et al. (US 20180352556 herein after Loehr).

Regarding claim 2, 3gpp teaches wherein the traffic criterion addition comprises adding the second base station based on (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”):
3gpp does not teach whether a number of bearers including traffic of a threshold or more is a pre- defined number or more, or whether an amount of input traffic or amount of output traffic per reference time of one or a plurality of protocol layers is a threshold or more or based on buffer occupancy (BO) of a given protocol layer being a threshold or more.
However, Loehr teaches whether a number of bearers including traffic of a threshold or more is a pre- defined number or more, or whether an amount of input traffic or amount of output traffic per reference time of one or a plurality of protocol layers is a threshold or more or based on buffer occupancy (BO) of a given protocol layer being a threshold or more ([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).

Regarding claim3, 3GPP does not teach wherein whether the BO of the given protocol layer is the threshold or more is identified based on packet data convergence protocol (PDCP) BO in a case of downlink traffic, and is identified based on media access control (MAC) BO in a case of uplink traffic.
However, Loehr teaches wherein whether the BO of the given protocol layer is the threshold ([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”) or more is identified based on packet data convergence protocol (PDCP) BO in a case of downlink traffic, and is identified based on media access control (MAC) BO in a case of uplink traffic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).

Regarding claim 13, 3GPP teaches a first base station in a communication system, the first base station comprising:
determine an addition mode (page 2 Fig 1 “SCell Addition Decision”)  configured to add the second base station for a dual connectivity operation (page 1 lines 5-10 “SeNB addition of dual connectivity … Upon the addition of SeNB, the MeNB adds a new SCell”),
 identify whether to add the second base station based on the addition mode (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”), 
and perform a procedure of adding the second base station based on the second base station being identified to be added (Page 2 Fig 1 “2. SCell Addition Request -9. Synchronize to new cell”),
 wherein the addition mode indicates one of a combination of at least one of a blind addition, a traffic criterion addition and a measurement report criterion addition (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”).

3GPP does not teach a transceiver capable of transmitting and receiving signals to and from a terminal;
 a backhaul connection unit capable of transmitting and receiving signals to and from a second base station;
and at least one processor 
However, Loehr teaches a transceiver capable of transmitting and receiving signals ([0048] “the transmitter 310 and the receiver 312 may be part of a transceiver”) to and from a terminal (Fig 1 “102”, “104”);
 a backhaul connection unit capable of transmitting and receiving signals ([0048] “the network unit 104 may have any suitable number of transmitters 310 and receivers 312. The transmitter 310 and the receiver 312 may be any suitable type of transmitters and receivers”) to and from a second base station (Fig 1 “104 -104”);
and at least one processor (Fig 3 “Processor 302”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.

Regarding claim 14, 3gpp teaches wherein the traffic criterion addition comprises adding the second base station (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”).
 3gpp does not teach based on whether a number of bearers including traffic of a threshold or more is a pre-defined number or more or whether an amount of input traffic or amount of output traffic per reference time of one or a plurality of protocol layers is a threshold or more or based on buffer occupancy (BO) of a given protocol layer being a threshold or more.
However, Loehr teaches based on whether a number of bearers including traffic of a threshold or more is a pre-defined number or more or whether an amount of input traffic or amount of output traffic per reference time of one or a plurality of protocol layers is a threshold or more or based on buffer occupancy (BO) of a given protocol layer being a threshold or more ([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).


Regarding claim 15, 3GPP does not teach wherein whether the BO of the given protocol layer is the threshold or more is identified based on packet data convergence protocol (PDCP) BO in a case of downlink traffic and is identified based on media access control (MAC) BO in a case of uplink traffic.
However, Loehr teaches wherein whether the BO of the given protocol layer is the threshold or more is identified based on packet data convergence protocol (PDCP) BO in a case of downlink traffic and is identified based on media access control (MAC) BO in a case of uplink traffic ([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).

Claim 4, 5, 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Svedevall et al (US 20190028959 herein after Svedevall).

Regarding claim 4, 3gpp teaches
further comprising:
 identifying a main agent capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”) based on the second base station being added (page 2 Fig 1 “4.SCell Addition Response -16. Path Switch”);
 determining whether an SCell Removal Decision based on the first base station being configured as the main agent capable of performing the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 identifying whether a second base station release condition has been satisfied based on the Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 and performing a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).
3GPP does not teach inactivity timer has expired, expired inactivity timer. 
Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”) expired inactivity timer ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).

Regarding claim 5, 3gpp teaches wherein whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”).
3gpp does not teach is identified based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.
However, Svedevall teaches identified based on at least one of a traffic threshold, a category of a terminal ([0037] “the UE 10 and/or the eNB 100 may also monitor the traffic on the connection and use statistic information obtained by this monitoring for dynamically updating the characteristic(s) … expected durations of traffic, and/or the burst characteristic of the traffic may be determined in a refined manner and individually for each UE 10”), or whether a bearer having quality of service (QoS) of given priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).

Regarding claim 7, 3gpp teaches a method of a second base station in a communication system, the method comprising:
 identifying a main agent capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”) during a dual connectivity operation (e.g. page 3 line 7-8 “ the SCell is not suitable as a serving cell of dual connectivity”);
 identifying whether an Scell Removal Decision based on the second base station being configured as the main agent capable of performing the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 identifying whether a second base station release condition has been satisfied based on the Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 and performing a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).
3GPP does not teach inactivity timer has expired, expired inactivity timer.
Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”), inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).


Regarding claim 8, 3GPP teaches wherein: whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”) 
3GPP does no teach is identified based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.
However, Svedevall teaches is identified based on at least one of a traffic threshold, a category of a terminal ([0037] “the UE 10 and/or the eNB 100 may also monitor the traffic on the connection and use statistic information obtained by this monitoring for dynamically updating the characteristic(s) … expected durations of traffic, and/or the burst characteristic of the traffic may be determined in a refined manner and individually for each UE 10”), or whether a bearer having quality of service (QoS) of given priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).



Claim 6, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Svedevall further in view of Freda et al. (US 20200288338 herein after Freda).
Regarding claim 6, 3gpp teaches further comprising:
 performing a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station- terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”).
3gpp and Svedevall does not teach secondary cell group (SCG), master cell group (MCG).
However, Freda  teaches secondary cell group (SCG) ([0004] “from a secondary cell group (SCG) list, which may include one or more secondary cells”), master cell group (MCG) ([0004] “first cell, which may be associated with a master cell group (MCG)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination 3GPP and Svedevall to incorporate the teachings of Freda. One of ordinary skill in the art would have been motivated to make this modification in order to provide increase quality of connection for device ([0008] in Freda).
Regarding claim 9, 3GPP teaches  further comprising: 
performing a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station- terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”).
3gpp and Svedevall does not teach secondary cell group (SCG), master cell group (MCG).
However, Freda teaches secondary cell group (SCG) ([0004] “from a secondary cell group (SCG) list, which may include one or more secondary cells”), master cell group (MCG) ([0004] “first cell, which may be associated with a master cell group (MCG)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination 3GPP and Svedevall to incorporate the teachings of Freda. One of ordinary skill in the art would have been motivated to make this modification in order to provide increase quality of connection for device ([0008] in Freda).

Claim 16 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Loehr further in view of Svedevall.

Regarding claim 16, 3gpp teaches is further configured to further control to:
 identify a main agent capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”)  based on the second base station being added (page 2 Fig 1 “4.SCell Addition Response -16. Path Switch”),
 determine whether an Scell Removal Decision based on the first base station being configured as the main agent capable of performing the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”),
 identify whether a second base station release condition has been satisfied based on the Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”),
 and perform a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).
3GPP does not teach wherein the at least one processor, inactivity timer has expired, expired inactivity timer.
However, Loehr teaches wherein the at least one processor (Fig 3 “Processor 302”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.
Loehr does not teach inactivity timer has expired, expired inactivity timer.
However, Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”), expired inactivity timer ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).





Regarding claim 17, 3GPP teaches wherein whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”).
3GPP and  Loehr does not teach is identified based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.

However, Svedevall teaches wherein whether the second base station release condition has been satisfied is identified based on at least one of a traffic threshold ([0037] “the UE 10 and/or the eNB 100 may also monitor the traffic on the connection and use statistic information obtained by this monitoring for dynamically updating the characteristic(s) … expected durations of traffic, and/or the burst characteristic of the traffic may be determined in a refined manner and individually for each UE 10”), a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Loehr to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).

Regarding claim 18, 3GPP teach is further configured to control to perform a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station-terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”)..
3GPP does not teach wherein the at least one processor, secondary cell group (SCG), master cell group (MCG).
However, Loehr teaches wherein the at least one processor (Fig 3 “Processor 302”), secondary cell group (SCG), master cell group (MCG) ([0050] “a remote unit 102 may forward  … in an UL split bearer case (e.g., a radio bearer in a dual connectivity scenario whose radio protocols belong to both Master Cell Group and Secondary Cell Group”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.


Regarding claim 19, 3GPP teaches a second base station in a communication system, the second base station 
configured to:
 identify a main agent capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”)  during a dual connectivity operation (e.g. page 3 line 7-8 “ the SCell is not suitable as a serving cell of dual connectivity”),
 determine whether an Scell Removal Decision based on the second base station being configured as the main agent capable of performing the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”), 
identify whether a second base station release condition has been satisfied based on the Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”),
 and perform a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).

3GPP does not teach comprising:
 a transceiver capable of transmitting and receiving signals to and from a terminal;
 a backhaul connection unit capable of transmitting and receiving signals to and from a first base station; and at least one processor, inactivity timer has expired, expired inactivity timer.
However, Loehr teaches a transceiver capable of transmitting and receiving signals ([0048] “the transmitter 310 and the receiver 312 may be part of a transceiver”)  to and from a terminal (Fig 1 “102”, “104”);
 a backhaul connection unit capable of transmitting and receiving signals ([0048] “the network unit 104 may have any suitable number of transmitters 310 and receivers 312. The transmitter 310 and the receiver 312 may be any suitable type of transmitters and receivers”) to and from a first base station (Fig 1 “104 -104”);
 and at least one processor (Fig 3 “Processor 302”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.
Loehr does not teach inactivity timer has expired, expired inactivity timer.
However, Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”), expired inactivity timer ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Loehr to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).



Regarding claim 20, 3gpp teaches wherein the identification of whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”).
3gpp and Loehr does not teach is based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.
However, Svedevall teaches is based on at least one of a traffic threshold ([0037] “the UE 10 and/or the eNB 100 may also monitor the traffic on the connection and use statistic information obtained by this monitoring for dynamically updating the characteristic(s) … expected durations of traffic, and/or the burst characteristic of the traffic may be determined in a refined manner and individually for each UE 10”), a category of a terminal, or whether a bearer having quality of service (QoS) of given priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Loehr to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).



Regarding claim 21, 3GPP teach is further configured to control to perform a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station-terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”)..
3GPP does not teach wherein the at least one processor, secondary cell group (SCG), master cell group (MCG).
However, Loehr teaches wherein the at least one processor (Fig 3 “Processor 302”), secondary cell group (SCG), master cell group (MCG) ([0050] “a remote unit 102 may forward  … in an UL split bearer case (e.g., a radio bearer in a dual connectivity scenario whose radio protocols belong to both Master Cell Group and Secondary Cell Group”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.

Allowable Subject Matter
Claims 10-12, 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 10, 22 3GPP teaches included in the second base station (page 3 Fig 2 “SeNB”).
3GPP does not teach wherein the inactivity timer is identified to have expired in case that a signaling inactivity timer and a data inactivity timer have expired,
 and wherein a setting value of the signaling inactivity timer and a setting value of the data inactivity timer are identified in a central unit-control plane (CU-CP).

Regarding claim 10, 22 Svedevall teaches wherein the inactivity timer is identified to have expired, and wherein a setting value are identified.
Svedevall does not teach in case that a signaling inactivity timer and a data inactivity timer have expired, the signaling inactivity timer and the data inactivity timer in a central unit-control plane (CU-CP).

Regarding claim 10, 22 Wang et al. (US 20190313244 herein after Wang) teaches wherein the inactivity timer is identified to have expired ([0273-273] “when the inactivity timer expires, determining, by the third network node, that no uplink data … sending, by the third network node, a terminal device inactive mode instruction to the second network node”) in a central unit-control plane (CU-CP) (Fig 5 “CU-CP”) included in the second base station (e.g. Fig 8 “Second network node”). 
Wang does not teach in case that a expired signaling inactivity timer and a data inactivity timer have expired, and wherein a setting value of the signaling inactivity timer and a setting value of the data inactivity timer are identified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. (US 20190313244) teaches the use of inactivity time with a central unit-control plane (CU-CP).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411